The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Specification
The specification submitted July 15, 2021 is objected to because the title is not descriptive of the claimed invention.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 9 recites the limitation "the portion of the memory component".  This limitation has unclear antecedent basis as earlier lines recite "a portion of the memory component" and also "a portion of the memory component that has failed".

Claim 8 is rejected for the same reason as claim 1, above.

Claim 10 line 7 recites the limitation "the data".  This limitation has unclear antecedent basis because line 3 of claim 10 recites "data in an additional portion" and parent claim 8 recites further "transfer data".  It is unclear whether this is all the same data.

Claim 11 line 7 recites the limitation "the data".  This limitation has unclear antecedent basis for the same reason as claim 10, above.

Claim 12 line 2 and Claim 13 line 2, Claim 14 line 1, Claim 15 line 1 recite the limitation "the data".  This limitation has unclear antecedent basis for the same reason as claim 10, above.

Claim 16 line 3 recites the limitation "the memory component".  This limitation lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujie (US Patent Application Publication 2004/0250019) in view of Estakhri (US Patent 5,930,815).
As per claim 1, Fujie ('019) discloses a memory sub-system, comprising:
	a memory component (Figure 1, storage component 80a); and
	a processing device (Figure 1, the node controller and host controller), operatively coupled with the memory component, to:
	receive a command to transfer data in a portion of the memory component to a different memory component of the memory sub-system, wherein the portion of the memory component is associated with a portion of the memory component that has failed (paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device); and 
	recover and transfer, responsive to receipt of the command, the data in the portion of the memory component to the different memory component (Figure 6, data is reconstructed from one node to another).

Fujie ('019) does not expressly disclose the memory sub-system wherein the recover and transfer of data is done using an address within an address range that is outside of an existing address range associated with the memory component, wherein the address provides an indication that the data is to be recovered and transferred to the different memory component.

Estakhri ('815) teaches a storage system in which multiple flags are used to indicate a state information of flash memory sectors (column 4 lines 7-11).  The system also incorporates a move locator map of sector status information and positions of sectors within a block that have been moved (see abstract).  The move locator is a word of memory that is outside of the address range that is being moved (column 22 lines 55-63) and provides an indication that the data is to be moved (column 22 lines 59-63).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the memory system disclosed by Fujie ('019) such that the memory utilizes a move locator word, as taught by Estakhri ('815).  This modification would have been obvious because the move locator word provides a fast way of identifying which sectors of a pending move are in the move physical block address and which have been moved in the moved logical block address location (Estakhri ('815) column 22 lines 63-67).

As per claim 2, Fujie ('019) in view of Estakhri ('815) discloses the memory sub-system of claim 1, wherein the processing device is to recover and transfer the data in the portion of the memory component to the different memory component without moving or processing the data through a host system (Fujie ('019) Figure 6 shows that the reconstruction request from the host is passed as commands between nodes until the block is regenerated and written, after which the reconstruction complete notice is sent to the host).

As per claim 3, Fujie ('019) in view of Estakhri ('815) discloses memory sub-system of claim 1, wherein the memory sub-system includes a register configured to store the address range that is outside of the existing address range associated with the memory component (Estakhri ('815) column 22 lines 63-67, the move locator maps moved LBA locations outside of the PBA address range).

As per claim 4, Fujie ('019) in view of Estakhri ('815) memory sub-system of claim 1, wherein the existing address range associated with the memory component comprises an address range used by a host system to access the memory component (Estakhri ('815) column 3 lines 64-67, host system uses logical block addresses to access a RAM array).

As per claim 5, Fujie ('019) in view of Estakhri ('815) discloses the memory sub-system of claim 1, wherein the processing device is to receive the command from a host system (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed; and Fujie ('019) paragraph 32, mirrored data blocks maybe used for regenerating the data; these are mirrored blocks in memory that has not failed). 

As per claim 6, Fujie ('019) in view of Estakhri ('815) discloses the memory sub-system of claim 1, wherein:
	the command comprises a command to transfer the data in the portion of the memory component to a recovery portion of the different memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device); and
	the processing device is to transfer the data in the portion of the memory component to the recovery portion of the different memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device).

As per claim 7, Fujie ('019) in view of Estakhri ('815) discloses the memory sub-system of claim 1, wherein the address is a logical block address (Estakhri ('815) column 3 line 64 through column 4 line 11, memory is accessed via logical block addresses of the host).

As per claim 8, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 9, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 8, wherein the method includes receiving, by the memory sub-system, the address range that is outside of the existing address range associated with the memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device; these commands identify blocks and each block is an address range).

As per claim 10, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 8, wherein the method includes:
	receiving, by the memory sub-system, an additional command to transfer data in an additional portion of the memory component to the different memory component, wherein the additional portion of the memory component is associated with a portion of the memory component that has not failed (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed; multiple such commands may be received and some can be described as being "additional"; and Fujie ('019) paragraph 32, mirrored data blocks maybe used for regenerating the data; these are mirrored blocks in memory that have not failed); and 
	transferring, by the memory sub-system responsive to receiving the additional command, the data in the additional portion of the memory component to the different memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device) using an additional address within the address range that is outside of the existing address range associated with the memory component (Estakhri ('815) column 22 lines 55-63, the move locator is a word in microprocessor memory that is outside of the memory range that is being transferred).

As per claim 11, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 8, wherein the method includes:
	receiving, by the memory sub-system, an additional command to transfer data in an additional portion of the memory component to the different memory component, wherein the additional portion of the memory component is associated with an additional portion of the memory component that has failed (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed; multiple such commands may be received and some can be described as being "additional"; and Fujie ('019) paragraph 32, mirrored data blocks maybe used for regenerating the data; these are mirrored blocks in memory that has not failed); and
	recovering and transferring, by the memory sub-system responsive to receiving the additional command, the data in the additional portion of the memory component to the different memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device) using an additional address within the address range that is outside of the existing address range associated with the memory component (Estakhri ('815) column 22 lines 55-63, the move locator is a word in microprocessor memory that is outside of the memory range that is being transferred).

As per claim 12, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 11, wherein the additional address provides an indication that the data in the additional portion of the memory component is to be recovered and transferred to the different memory component (Estakhri ('815) column 22 lines 55-63, the move locator provides an indication that the data is to be moved).

As per claim 13, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 11, wherein the method includes recovering and transferring the data in the additional portion of the memory component to the different memory component while recovering and transferring the data in the portion of the memory component to the different memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device, and Figure 6, the reconstruction request from the host is passed as commands between various nodes until the block is regenerated and written, after which the reconstruction complete notice is sent to the host).

As per claim 14, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 8, wherein the method includes transferring the data in the portion of the memory component directly to the different memory component within the memory sub-system (Fujie ('019) Figure 6 shows that the reconstruction request from the host is passed as commands directly between nodes until the block is regenerated and written, after which the reconstruction complete notice is sent to the host). 

As per claim 15, Fujie ('019) in view of Estakhri ('815) discloses the method of claim 14, wherein the method includes transferring the data in the portion of the memory component directly to the different memory component within the memory sub-system using a register of the memory sub-system (Estakhri ('815) column 22 lines 55-63, the move locator is a stored word within the microprocessor system) and a switch of the memory sub-system (Fujie ('019) Figure 2 and Fujie ('019) paragraph 48, the selector in conjunction with the controller acts as a switch between multiple storage nodes).

As per claim 16, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 17, Fujie ('019) in view of Estakhri ('815) discloses the non-transitory computer-readable storage medium of claim 16, wherein the portion of the memory component is a redundant array of independent disks (RAID) stripe of the memory component (Fujie ('019) Figure 3 shows the storage systems are arranged in an array).

As per claim 18, Fujie ('019) in view of Estakhri ('815) discloses the non-transitory computer-readable storage medium of claim 16, wherein the different portion of the memory component is a recovery portion of the memory component (Fujie ('019) paragraph 24, in a case where storage device fails, the stored may be replaced and commands for regenerating may require block-by-block access or commands accessing a plurality of blocks simultaneously.  The target portion is therefore a recovery portion).

As per claim 19, Fujie ('019) in view of Estakhri ('815) discloses the non-transitory computer-readable storage medium of claim 16, wherein the command includes an identification of the portion of the memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device; these commands identify blocks). 

As per claim 20, Fujie ('019) in view of Estakhri ('815) discloses the non-transitory computer-readable storage medium of claim 16, wherein the command includes an identification of the different portion of the memory component (Fujie ('019) paragraph 24, a command is received to regenerate an unreadable data block to its original state when a storage has failed, and write the regenerated data block to a replacement storage device; these commands identify blocks).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henderson teaches a storage system utilizing a specialized switch circuit for performing data movement within the storage system.  Bartlett teaches performing failover of storage devices including an analysis and matching of storage device characteristics. Choi teaches a storage system wherein a host command is relayed through a series of storage device based on which device is targeted.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114